                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

WILLIAM D. HUYSERS,                   No. 18-cv-16786 (NLH) (JS)

          Plaintiff,

     v.                                        OPINION

NEW JERSEY DEPARTMENT OF
CORRECTIONS, et al.,

          Defendants.


APPEARANCES:
William D. Huysers, No. 1068454
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff William D. Huysers, a prisoner presently confined

at the South Woods State Prison in Bridgeton, New Jersey, seeks

to bring a claim pursuant to 42 U.S.C. § 1983, against the New

Jersey Department of Corrections and the Southern State

Correctional Facility for conduct that occurred while Plaintiff

was incarcerated at the Southern State Correctional Facility.

See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915A to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon

which relief may be granted, or because it seeks monetary relief


                                  1
from a defendant who is immune from such relief.    For the

reasons set forth below, the Court will dismiss the Complaint

for failure to state a claim, with leave to amend granted.    28

U.S.C. § 1915A.

BACKGROUND

     Plaintiff lists as defendants in the caption of the

Complaint the New Jersey Department of Corrections and the

Southern State Correctional Facility.    He alleges that these

defendants failed to ensure proper conduct of an employee in a

supervisory position who regularly inflicted force upon inmates

and led to the cruel and unusual punishment of Plaintiff at the

Southern State Correctional Facility.    ECF No. 1 at 4-5.

According to Plaintiff, this employee, who Plaintiff does not

name, forced him to consume over eighty ounces of an

unidentified liquid, which made him vomit.    Id. at 6.   Then, the

employee made Plaintiff perform jumping jacks, which exacerbated

the vomiting.   Id.   Plaintiff seeks financial compensation for

the violation of his civil rights or damages of $500,000 from

each defendant.   Id.   He also requests that the Department of

Corrections develop a protocol for screening out officers with

high incident rates, so that such officers can be assigned to

positions away from the general inmate population.    Id.




                                  2
STANDARD OF REVIEW

     Section 1915A requires a court to review complaints prior

to service in cases in which an incarcerated plaintiff seeks

redress from a governmental entity, officer, or employee.     28

U.S.C. § 1915A(a).   The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    28 U.S.C. § 1915A(b).

This action is subject to sua sponte screening for dismissal

under 28 U.S.C. § 1915A because Plaintiff is incarcerated and

seeks redress from governmental entities.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

                                 3
DISCUSSION

     Plaintiff’s Complaint must be dismissed for failure to

state a claim upon which relief may be granted.    In order to

state a claim pursuant to 42 U.S.C. § 1983, the plaintiff must

show that “‘(1) the conduct complained of was committed by a

person acting under color of state law; and (2) that the conduct

deprived a person of rights, privileges, or immunities secured

by the Constitution or laws of the United States.’”    Calhoun v.

Young, 288 F. App’x 47, 49 (3d Cir. 2008) (quoting Robb v. City

of Phila., 733 F.2d 286, 290–91 (3d Cir. 1984)).

     Defendants the New Jersey Department of Corrections and the

Southern State Correctional Facility must be dismissed because

they are not “persons” within the meaning of 42 U.S.C. § 1983.

See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)

(state agencies not subject to suit under § 1983); Grabow v. S.

State Corr. Facility, 726 F. Supp. 537, 538-39 (D.N.J. 1989)

(noting that state department of corrections and state prison

facilities are not “persons” under § 1983).    Plaintiff cannot

seek relief pursuant to § 1983 against these defendants.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    The Court will



                                4
grant leave to amend in order to allow Plaintiff an opportunity

to cure his pleading deficiencies as described supra.

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: December 7, 2018               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 5
